DETAILED ACTION
Claims 1-18, 21-22 and 24 are pending before the Office for review.
In the response filed October 29, 2021:
Claims 12, 14 and 18 were amended.
Claim 24 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Crouse on January 28, 2022.

The application has been amended as follows: 
Claims 24 has been renumbered to claim 23.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Wang in view of Fujita. However Applicant’s arguments filed October 29, 2021 has overcome the rejection on record. In particular, Applicant’s arguments that the cited prior art of Wang discloses forming a holes as a basis for the structure whereas Fujita uses a saw which cannot form the holes requires by Wang is found persuasive. As such Applicant’s arguments that the prior art  fails to teach or render obvious a method of fabricating a semiconductor device, the method comprising: providing an integrated circuit electrically coupled to a metallization pad on a semiconductor wafer, the integrated circuit and the metallization pad covered by a cap structure; cutting a channel in a portion of the cap structure that covers the metallization pad using a cutting tool having a tip surface and a beveled side surface to expose an upper surface of the metallization pad in the channel extending in a first direction; and depositing a conductive material in the channel to ohmically contact the upper surface of the metallization pad in the channel. Newly added claim 23 is allowable for the same reasons as claim 1 and further the cited prior art fails to teacher wherein the surface of the semiconductor wafer is in the range between about 60 degrees to about 85 degrees. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713